Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3-10, 13-24 are pending and examined on the merits.

Claim Objections

Claims 13 and 14 are objected to because of the following informalities:  The claims contain sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821.  37 CFR 1.821(a) presents a definition for "nucleotide and/or amino acid sequences." 37 CFR 1.821 (d) Where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by the use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.

For the purpose of expedited prosecution, IRIEDLPT is interpreted as IRIEDLPT (SEQ ID NO:12).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-10, 15-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
 “[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably . Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Regents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).   “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a “representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies.  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al., Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al. cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-198; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al. (Nature, 1989, 341:544-546) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains (page 545, left column, 2nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi & Deane, Molecular BioSystems, 2011, 7:3327-3334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi & Deane, page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi & Deane, see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
7 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFvs are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identified the human heavy chain CDR1 and CDR2 sequences that can function with the mouse VH-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, 
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108 κ light chain sequences and 2x107 [Symbol font/0x6C] light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence, demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Structural modeling further showed minimal structural conservation is observed in the CDRs of the human VH (which contains the same CDR3 sequence as the parent mouse antibody) with the parent mouse antibody (page 839, right column).  Beiboer et al. highlighted that maintaining the VH-CDR3 sequence in a guide 
Claim Analysis
The instant claims are directed to a genus of antibodies defined by function, specific binding to podoplanin on cancer cells, and partial structures. In the case of claim 3, the partial structure comprises at least one of the recited CDR sequences (SEQ ID NOs: 2-7) or at least one of the recited sequences with an unspecified number of additions, subtractions and deletions; or an amino acid sequence with at least 80% identity to one of the recited sequences.  In the case of claim 4 the partial structures comprise either one of two heavy chains (SEQ ID NOs:8 or 10) and either one of two light chains (SEQ ID NOs:9 or 11), or one each of the recited heavy and light chains modified by an unspecified number of additions, subtractions and deletions; or amino acid sequences with at least 80% identity to the respective heavy and light chains.
A skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences and different combinations of CDR sequences or alterations in the CDR sequences, greatly alter antigen binding. The 
The requirement for six specific CDRs to define an antibody binding site is illustrated by the example of Kato et al. (US20160347834A1). LpMab-2 of Kato et al. shares a light chain CDR2 sequence with the instant antibody (instant SEQ ID NO:6 and SEQ ID NO:6 of Kato et al.): KVSNRFS. However the other CDRs of LpMab-2 are different from those of the instant antibody. The sequence of the instant heavy chain CDR3 (SEQ ID NO:4) is TVGGNNYAAAY, but the heavy chain CDR3 of Kato et al. (also SEQ ID NO:4) is WDRGY.  In addition, while LpMab-2 also specifically binds podoplanin on cancer cells ([0274] of Kato et al.), its binding site is distinct from that of the instant antibody. The instant antibody requires Thr85 and the attached glycan for specific binding ([0078]-[0079]) while binding of LpMab-2 does not require Thr85 at all (see Fig. 2A of Kato et al.). 
As discussed above, specific human antibodies can be isolated from phage display libraries.  However, without performing the complex random screens to isolate the antibodies, a skilled artisan cannot predict the specific antibody structure or sequence of the claimed antibody.  Because of the unpredictable nature of the art, the applicant has not shown they are in possession of the genus of antibodies that can function with only partial structures defined by instant claims (e.g., only one CDR sequence without defining specific sequences for all six CDRs for heavy and light chain variable regions).  The variation encompassed by the present claims is large and the 
Absent some indication of what structures might fall within the claims, the claims are so broad as to encompass any antibody comprising any one of the recited CDR sequences (or a CDR sequence with 80% or more identity) which would have the ability to bind to podoplanin on cancer cells.  It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added).  In this case, a skilled artisan cannot visualize the subgenus of antibodies that would bind to podoplanin on cancer cells by the disclosure of a partial antibody sequence (e.g., one CDR sequence) as the instant claim broadly claimed.
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.
	 
	
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 13, 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a naturally occurring substance without significantly more. Claim 13 recites a glycopeptide comprising the sequence IRIEDLPT wherein the threonine (Thr, T) residue contains a sialylated O-glycan. Claim 14 recites the glycopeptide of claim 13 wherein the glycopeptide comprises the amino acid sequence of SEQ ID NO:1. By definition of the instant specification, SEQ ID NO:1 is the sequence of human podoplanin, and when expressed on tumor cells naturally comprises a sialylated glycan attached to the recited threonine ([0008], lines 1-6; [0081], lines 1-4). Thus, naturally occurring human podoplanin expressed on cancer cells meets the limitations of claims 13 and 14. This judicial exception is not integrated into a practical application because only the composition of the substance is recited, without addition or alteration and without application in a method. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no limitations in the claims except those limiting the composition of the substance claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 3-10, 15-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/053381 (IDS entered on 12/31/2019; US20160347834A1 is used as an English translation; hereafter, Kato).
Kato teach a tumor-specific anti-podoplanin antibody, LpMab-2 ([0027, 0119]), which comprises light chain CDR2 KVSNRFS (SEQ ID NO:6  of Kato, [0120]). This meets the limitations of claim 3.  
Kato teach that the heavy chain of LpMab-2 corresponds to SEQ ID NO:26; the chimeric heavy chain corresponds to SEQ ID NO:63 ([0135], and the light chain corresponds to SEQ ID NO:27 ([0141]). Below is an alignment of instant SEQ ID NO:8 (Qy) and SEQ ID:63 of Kato (Db):
Qy          6 WV--LVTALFQGVHCAVQLVESGGGLVQPKESLKISCAASGFTFSNAAMYWVRQAPGKGL 63
              |:  |: ::  |||  ||: :||  | :|  |:|:|| |||:||::  ::||:| | :||
Db          5 WIFLLLLSVTAGVHSQVQVQQSGAELARPGASVKMSCKASGYTFTSYTIHWVKQRPRQGL 64

Qy         64 EWVARIRSKPNNYATYYTDSVKGRFTISRDDSKSMVHLQMDNLKTEDTAMYYCTVGGNNY 123
              ||:  |   | :  | | :  : : |:: | | :  ::|: :| :||:|:|||      :
Db         65 EWIGYI--NPGSGYTNYNEKFQDKATLTADKSSTTAYMQLSSLTSEDSAVYYCA----RW 118

Qy        124 AAAYWGQGTLVTVSSGSTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGA 183
                 |||||| :||||||||||||||||| |:|||  ||||||||||||||||||||||||
Db        119 DRGYWGQGTTLTVSSGSTKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGA 178

Qy        184 LTSGVHTFPAVLQSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDK 243
              |||||||||||||||||||||||||||||: ||||| |||:|||||||||| ||||||||


Qy        244 THTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGV 303
              |||||||||||||||||||||||||||||||||||||||||||||||||||:||||||||
Db        239 THTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVQFNWYVDGV 298

Qy        304 EVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQ 363
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        299 EVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQ 358

Qy        364 PREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDG 423
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        359 PREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDG 418

Qy        424 SFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 468
              |||||||||||||||||||||||||||||||||||||||||||||
Db        419 SFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 463

	SEQ ID NO:63 of Kato is the same as instant SEQ ID NO:8 comprising addition, substitution or deletion of several amino acid residues. In addition, the identity between SEQ ID NO:63 and instant SEQ IDNO:8 is 80.1%, thus meeting the limitations of claim 4.
	Below is an alignment of instant SEQ ID NO:11 (Qy) with SEQ ID NO:27 of Kato (Db):
Qy          1 MKVPVRLLVLLFWIPASRSDVVLTQTPVAQPVTLGDQASISCRSSQSLVHSNGNTYLEWY 60
              ||:|||||||:|||||| :||::||||:: |::|||||||||||||::||||||||||||
Db          1 MKLPVRLLVLMFWIPASSTDVLMTQTPLSLPISLGDQASISCRSSQTIVHSNGNTYLEWY 60

Qy         61 LQKPGQSPQLLIYKVSNRFSGVPDRFIGSGSGSDFTLKISRVEPEDLGVYYCFQVTHDPF 120
              ||||||||:||||||||||||||||| |||||:| |||||||| |||||||||| :| |:
Db         61 LQKPGQSPKLLIYKVSNRFSGVPDRFSGSGSGTDLTLKISRVEAEDLGVYYCFQGSHVPY 120

Qy        121 TFGSGTKLEIKRADAAPTVSIFPPSTEQLATGGASVVCLMNNFYPRDISVKWKIDGTERR 180
              ||| |||||||||||||||||||||:||| :||||||| :|||||:||:|||||||:||:
Db        121 TFGGGTKLEIKRADAAPTVSIFPPSSEQLTSGGASVVCFLNNFYPKDINVKWKIDGSERQ 180

Qy        181 DGVLDSVTDQDSKDSTYSMSSTLSLTKADYESHNLYTCEVVHKTSSSPVVKSFNRNEC 238
              :|||:| ||||||||||||||||:||: :|| || ||||  ||||:||:|||||||||
Db        181 NGVLNSWTDQDSKDSTYSMSSTLTLTRDEYERHNSYTCEATHKTSTSPIVKSFNRNEC 238


Regarding instant claims 5 and 17, Kato teach LpMab-2 with one or more N-glycans bound to the Fc region, having no fucose bound to the N-acetylglucosamine at the reducing end of the glycan ([0074], [0184])
Regarding instant claims 6 and 18, Kato teach nucleic acids encoding the amino acid sequences of LpMab-2 ([0076]).
Regarding instant claims 7 and 17, Kato teach expression vectors comprising nucleic acids encoding the amino acid sequences of LpMab-2 ([0077]).
Regarding instant claims 8 and 20, Kato teach a transformant comprising the expression vectors comprising the nucleic acids encoding the amino acid sequence of LpMab-2 ([0078]).
Regarding instant claims 9 and 21, Kato teach a pharmaceutical composition comprising LpMab-2 ([0082]).
Regarding instant claims 10 and 22, Kato teach a pharmaceutical composition comprising LpMab-2 with an anticancer substance bound ([0083]).
Regarding claims 15 and 23, Kato teaches a method of treating a podoplanin-related disease comprising administration of a therapeutically effective amount of LpMab-2 ([0243]). Kato further teaches that pharmaceutical compositions comprising the antibody may be administered ([0238]) and that cancer is a podoplanin-related disease ([0009]).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017010463A1 (IDS entered on 9/27/2019; US20180237518A1 is used as an English translation; hereafter Fujita) as evidenced by Sekiguchi et al. (Oncotarget, 2016, 7(4): 3934-3946; IDS of 9/27/2019).
Fujita teaches a peptide derived from podoplanin (also known as Aggrus) with the sequence GIRIEDLPT (SEQ ID NO:1 of Fujita) is necessary for the binding of podoplanin to CLEC-2 ([0036], section (12); [0037]). Fujita further teaches that the threonine (Thr, T) of the sequence is a glycosylation site (indicating an O-glycan; [0116], lines 10-13). Fujita teaches that this peptide can be synthesized in glycosylated form and administered to inhibit the binding of podoplanin and CLEC-2 ([0093]).
Fujita does not specifically teach that the O-glycan attached to the threonine is sialylated.
	Sekiguchi teaches that podoplanin contains O-linked sialylated glycans that are necessary for the interaction of podoplanin with platelets (page 3935, 1st column, lines 7-12) and with CLEC-2 (page 3935, 1st column, 2nd paragraph, last 6 lines).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the composition of Fujita based on the evidence of Sekiguchi and to try a sialylated version of the peptide of Fujita with the O-linked glycan on the threonine. By testing such a composition, they would have a reasonable chance of success of synthesizing a peptide capable of interfering with the interactions absent unexpected results.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY L. MCDERMOTT whose telephone number is (571)272-0486.  The examiner can normally be reached on Monday - Friday 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/WESLEY L. MCDERMOTT/            Examiner, Art Unit 1643                                                                                                                                                                                            
/JULIE WU/           Supervisory Patent Examiner, Art Unit 1643